DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 7 March 2022, on an application filed 7 June 2019, which claims foreign priority to an application with a priority date of 15 December 2016.
Applicant has presented amendments to the specification. These amendments have been entered.
Claims 1-3, 5-7 and 9-14 have been amended.
Claims 4, 8 and 15 have been canceled.
Claims 1-3, 5-7 and 9-14 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-3, 5-7 and 9-14 under 35 USC 101 have been withdrawn in view of the amendments to the claims.  
All rejections of claims 4, 8 and 15 have been withdrawn in light of the cancellation of these claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being obvious over Schroeter et al. (U.S. PG-Pub 2016/0306939 A1), hereinafter Schroeter, in view of Reitan (U.S. PG-Pub 2013/0219357 A1), further in view of Kaleal (U.S. PG-Pub 2016/0086500 A1).

claims 1, 7 and 12, Schroeter discloses a method for providing guide information to at least one of a user terminal device or an electronic device and a user terminal device (Schroeter, Figs. 7 and 8.) comprising: 
a display (Schroeter discloses a display, See Fig. 8 #s 805, 808, 809 and 813.); 
a storage configured to store a user avatar (Schroeter stores the Avatar corresponding to the profile of a user in Avatar Engine of Fig. 8 #130.); 
a communication interface (Laptop #813, phone #807 or set-top box [STB] #806, and wearable devices #815, of Schroeter communicates using the internet with Avatar Engine server #130.); and 
a processor (Figs. 1-3.) configured to: 
control the display to display the user avatar according to a predetermined event (see Fig. 7 #s 704, 712, 722, 726, 730 and 734.), 
control the communication interface to receive user health data from a wearable device (See Fig. 7 #716 at least.), 
control the communication interface to transmit ... the health data ... to a server (Schroeter discloses a processor that displays the avatar to the user on the displays corresponding to multiple predetermined events, see Fig. 7 #s 704, 712, 722, 726, 730 and 734, as well as submission of user health data received from the wearable device to the medical system server, see #s 716-718.), and 
control the communication interface to receive guide information for guiding a user behavior from the server (Fig. 7 #s 722, 726, 730 and 734.), and 
control the display to display the guide information (Fig. 7 #s 722, 726, 730 and 734.), 
wherein the guide information includes information generated based on a function of an electronic device and at least one of health care information corresponding to the user avatar or the health data (System presents guide information generated based on health information in user’s profile and/or measured health data to the user by way of the avatar, see Fig. 7 #s 712, 734. The guide information is generated based on, at least, the data collection functions of the wearable device. Further, it is the Office’s position that data transmitted via electronic device transmission functions, such as networks, servers, computers transmitting protocols, would be data generated based on a function of an electronic device.).

Schroeter fails to explicitly disclose:
 		sending the avatar of the user to the server;
location information about a location of the user terminal device.
displayed as augmented reality information on the display for providing guidance from the location of the user terminal to a location of the electronic device; and
1./12.	based on first location information about a location of the user terminal device and second location information about a location of the electronic device, determine whether the user terminal device accesses a location of the electronic device, based on determining that the user terminal accesses the location of the electronic device, identify guide information.

Reitan teaches that it was old and well known in the art of data communications at the time of the invention/filing to provide:
location information about a location of the user terminal device, displayed as augmented reality information on the display for providing guidance from the location of the user terminal to a location of the electronic device (Reitan, paragraphs 490-497 and Fig. 5B discloses receiving location information of plural devices or elements and displaying augmented reality navigation guidance based thereon.); and
1./12.	based on first location information about a location of the user terminal device and second location information about a location of the electronic device, determine whether the user terminal device accesses a location of the electronic device, based on determining that the user terminal accesses the location of the electronic device, identify guide information  (Reitan, paragraphs 490-497 and Fig. 5B discloses receiving location information of plural devices or elements, which would comprise determining whether the system accesses a location of a device, and based on that determining displaying augmented reality navigation guidance based thereon.), 
in order to provide interactive navigation instruction to a user of a mobile electronic device.

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify the avatar healthcare presentation system of Schroeter to include accessing location information to provide augmented reality guidance, as taught by Reitan, in order to arrive at an avatar healthcare presentation system that can provide navigation instruction. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

the avatar of the user to the server (Kaleal discloses generation of avatar information locally, which is then submitted to the avatar server, see paragraph 60: “... client device 106 can communicate received and/or captured physical and physiological activity data to the avatar server 116 for processing thereof.” It is the Office’s position that, because the Avatar is generated based on the submitted user data, the submitted user data comprises an avatar of the user.) in order that “various tools can be established that help to control, improve or accommodate an individual's physical and physiological activity” (Kaleal, paragraph 3.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the avatar healthcare presentation system, that includes navigation instructions, of Schroeter/Reitan to include sending the avatar of the user to the server, as taught by Kaleal, in order to arrive at an avatar healthcare presentation system, that includes navigation instructions, wherein “various tools can be established that help to control, improve or accommodate an individual's physical and physiological activity” (Kaleal, paragraph 3.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitations are interpreted as an intended use of the claimed invention:
	7.	for providing guidance from the location of the user terminal to a location of the electronic device.

The claim indicates that the system provides something for doing something, the something is not positively required to actually be performed. The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


As per claims 2, 3, 5, 6, 9, 11, 13 and 14, Schroeter/Reitan/Kaleal disclose claims 1, 7 and 12, discussed above. Schroeter/Reitan/Kaleal also disclose:
2, 13.	wherein the guide information comprises information in which the avatar guides the user behavior (Guide information is submitted to phone, laptop or STB, see Schroeter paragraphs 64, 66 and 77. Reitan discloses navigation guidance, as shown above.);
3, 14.	control the communication interface to receive user behavior information from the electronic device after the transmitting of the guide information,
	update the health care information stored in the storage based on the received user behavior information (Avatar presents guide information requesting the user interact with a medical device, and then receives corresponding information which is saved in the storage, see Schroeter Fig. 7 #s 712-716 and 734, and paragraphs 74-77.);
5. 	change a state of the avatar based on the updated health care information, and control the communication interface to transmit the changed avatar to the at least one of the user terminal device or the electronic device (Kaleal, paragraphs 33-35 and Figs. 10-12.);
6, 11. 	change a motion of the avatar in real time based on the health data, and control the communication interface to transmit the changed motion of the avatar to the at least one of the user terminal device or the electronic device (Kaleal, paragraphs 33-35 and Figs. 10-12.);
9.	the processor is configured to, based on the user terminal accessing the location of the electronic device, control to display on the display the guide information in the form in which the avatar guides the behavior of the user (Guide information is submitted to phone, laptop or STB, see Schroeter paragraphs 64, 66 and 77. Reitan discloses navigation guidance, as shown above.).


Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Schroeter/Reitan/Kaleal, further in view of Kang et al. (U.S. Patent 8,660,580 B2), hereinafter Kang.

As per claim 10, Schroeter/Reitan/Kaleal disclose claim 7, discussed above. Schroeter also discloses providing guide information using avatars (See Fig. 7, as discussed above.). 

Schroeter/Reitan/Kaleal fails to explicitly disclose another user avatar for guiding behavior.

Kang teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing another user avatar for guiding behavior (Kang, Figs. 10, 11 and 13) in order to provide relative user information corresponding to plural avatars (Kang, Col. 1, lines 48-57.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the avatar healthcare presentation system of Schroeter/Reitan/Kaleal to include another user avatar for guiding behavior, as taught by Kang, in order to arrive at an avatar healthcare presentation system that can provide relative user information corresponding to plural avatars. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 7 March 2022	 concerning the rejection of all claims under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Reitan, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Schroeter, Reitan, Kaleal and Kang, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (10 December 2021), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/

15 March 2022